Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Craig Cupid (Reg. 61,308) on 26th May 2021.
1. (Currently Amended) A communications system, comprising:
one or more infrastructure equipment forming part of a wireless communications network, and
a communications device configured to transmit or receive signals via a wireless access interface provided by the wireless communications network to or from a peer terminal in the wireless communications network with one or more pre-authorized quality of service, PAQ, flows, at least one of the PAQ flows currently being inactive,
wherein one or more of the infrastructure equipment are configured to receive an indication that the communications device is preparing to transmit or receive data with the PAQ flows to or from the one or more of the infrastructure equipment,
wherein the infrastructure equipment is a first infrastructure equipment which is a target of a handover from a second infrastructure equipment, the second infrastructure equipment currently serving the communications device, 
wherein the communications device is configured to receive a handover command from the second infrastructure equipment, the handover command comprising a backoff timer, wherein the setup of a new radio bearer for one or more of the PAQ flows is deferred until the backoff timer has elapsed.

2. (Previously Presented) The communications system according to Claim 1, wherein when predetermined conditions are met, the infrastructure equipment is configured to set up a radio bearer to support at least one of the of the PAQ flows.

3. (Previously Presented) The communications system according to Claim 2, wherein the predetermined conditions comprise at least one of the one or more PAQ flows becoming active.
 
4.	(Previously Presented) The communications system according to Claim 2, wherein one or more of the radio bearers are dedicated radio bearers which are specific to the PAQ flow they support.

5.	(Previously Presented) The communications system according to Claim 2, wherein one or more of the radio bearers are default radio bearers which are common to more than one of the PAQ flows.

6.	(Previously Presented) The communications system according to Claim 4, wherein the infrastructure equipment is configured to indicate to the communications device that one or more of the radio bearers are dedicated radio bearers and/or that the one or more of the radio bearers are default radio bearers.

7.	(Previously Presented) The communications system according to Claim 6, wherein the infrastructure equipment is configured to indicate to the communications device that the dedicated radio bearers and/or the default radio bearers are configured to support the PAQ flows.

8.	(Previously Presented) The communications system according to Claim 2, wherein one or more of the radio bearers has a guaranteed bit rate.

9.	(Previously Presented) The communications system according to Claim 2, wherein one or more of the radio bearers has a non-guaranteed bit rate.

10.	(Currently Amended) The communications system according to Claim 1, wherein the first infrastructure equipment is configured to receive the indication during 

11.	(Currently Amended) The communications system according to Claim 1, wherein the first infrastructure equipment is configured to receive the indication from the wireless communications network at a time when the PAQ flows are pre-authorized.

12.	(Currently Amended) The communications system according to Claim 1, wherein the first infrastructure equipment is configured to receive the indication from the wireless communications network at a time when the PAQ flows are modified.

13.	(Currently Amended) The communications system according to Claim 1, wherein the first infrastructure equipment is a next generation Node B, gNB, the gNB currently serving the communications device.

14.	(Previously Presented) The communications system according to Claim 1, wherein the first infrastructure equipment is a next generation Node B, gNB, and the second infrastructure equipment is a gNB.

15.	(Previously Presented) The communications system according to Claim 2, wherein, the first infrastructure equipment being configured to receive the indication from a second one of the infrastructure equipment.

16.	(Currently Amended) The communications system according to Claim 15, wherein the first infrastructure equipment is configured:
to receive signals from the second infrastructure equipment, the second infrastructure equipment currently serving the communications device, comprising signalling indicating that a handover procedure should be performed, the signalling comprising the indication that the communications device is preparing to transmit or receive data with the PAQ flows,

to transmit, as part of the handover procedure, an indication to the second infrastructure equipment that the first infrastructure equipment is able to serve the communications device with the selected PAQ flows, and
to receive, as part of the handover procedure, an indication from the second infrastructure equipment that the first infrastructure equipment should begin serving the communications device with the selected PAQ flows.

17.	(Canceled) 

18-24. (Cancelled)

25. (Currently Amended) The communications system according to Claim 1, wherein the infrastructure equipment is configured:
to transmit a paging message to the communications device, and
to receive the indication that the communications device is preparing to transmit or receive data with the PAQ flows from the communications device in response to the paging message.

26-29. (Cancelled)

30. (Currently Amended) An infrastructure equipment forming part of a wireless communications network comprising:
transmitter circuitry configured to transmit signals to a communications device via a wireless access interface provided by the wireless communications network,
receiver circuitry configured to receive signals from the communications device via the wireless access interface, and
controller circuitry configured:

wherein the infrastructure equipment is a first infrastructure equipment which is a target of a handover from a second infrastructure equipment the second infrastructure equipment currently serving the communication device, 
wherein the communications device is configured to receive a handover command from the second infrastructure equipment, the handover command comprising a backoff timer, wherein the setup of a new radio bearer for one or more of the PAQ flows is deferred until the backoff timer has elapsed.

31-32. (Cancelled)

33. (Currently Amended) A communications device, comprising:
transmitter circuitry configured to transmit signals to an infrastructure equipment forming part of a wireless communications network via a wireless access interface provided by the wireless communications network,
receiver circuitry configured to receive signals from the infrastructure equipment via the wireless access interface, and
controller circuitry configured:
to transmit or receive signals via the wireless access interface to or from a peer terminal in the wireless communications network with one or more pre-authorized quality of service, PAQ, flows, at least one of the PAQ flows currently being inactive, and
to transmit an indication to the wireless communications network that the communications device is preparing to transmit or receive data with the PAQ flows to or from the infrastructure equipment,
wherein the infrastructure equipment is a first infrastructure equipment which is a  target of a handover from a second infrastructure equipment, the second infrastructure  equipment currently serving the communication device, 
wherein the communications device is configured to receive a handover command from the second infrastructure equipment, the handover command comprising a backoff timer, wherein the setup of a new radio bearer for one or more of the PAQ flows is deferred until the backoff timer has elapsed.

34-35. (Cancelled)
---------- ---------- ----------
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Faccin et al, US 10,277,515 B2: a core network (CN) may establish and distribute a quality of service (QoS) policy across a wireless communication system, e.g. by sending QoS policy information to an access network and to user equipment. The QoS policy may be implemented with respect to data network (DN) sessions as well as data sessions wherein for each DN session or data session, the QoS policy may be applied by explicit or implicit request, and data sessions may in some examples utilize pre-authorized QoS policies without the need to request the QoS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        26th May 2021